Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3, 7-8, 10, 14-15, 21, 23, 26-27, 39, 53, 68, 72, 81, 84-86, 89 and 90 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

a particular polypeptide that redirects T cells for killing of CD123 expressing cells, comprising one particular immunoglobulin single variable domain (ISV) that specifically binds T cell receptor (TCR) and one or more ISV that specifically bind CD123, wherein the ISV that specifically binds TCR essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 particular complementarity determining regions (CDR1 to CDR3, respectively), and wherein the one or more ISV that specifically bind CD123 essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 particular complementarity determining regions (CDR1 to CDR3, respectively) and a construct comprising said polypeptide and further comprising one or more other groups, residues, moieties or binding units, in which said one or more other groups, residues moieties or binding units provide the construct with increased half-life, compared to the corresponding polypeptide according to claim 1, a composition comprising said at least one of said polypeptide.  


Group II.  Claims 81, 84-85, 86, 89 and 90, drawn to a nucleic acid encoding a particular polypeptide that redirects T cells for killing of CD123 expressing cells, comprising one particular immunoglobulin single variable domain (ISV) that specifically binds T cell receptor (TCR) and one or more ISV that specifically bind CD123, wherein the ISV that specifically binds TCR essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 particular complementarity determining regions (CDR1 to CDR3, respectively), and wherein the one or more ISV that specifically bind CD123 essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 particular complementarity determining regions (CDR1 to CDR3, respectively), a host cell comprising said nucleic acid, a method for production of the polypeptide using the nucleic acid and a composition comprising said nucleic acid. 

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a particular polypeptide that redirects T cells for killing of CD123 expressing cells, comprising one particular immunoglobulin single variable domain (ISV) that specifically binds T cell receptor (TCR) and one or more ISV that specifically bind CD123, wherein the ISV that specifically binds TCR essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 particular 
Roobrouck teaches a polypeptide comprising a first and a second immunoglobulin single variable domain (ISV), wherein said first ISV has high affinity for binding to the constant domain of the T cell receptor (TCR) present on a T cell; said second ISV has high affinity for binding to a first antigen on a target cell; wherein said first antigen is different from said TCR such as tumor antigen CD123 for treating cancer, see entire document, Summary of the invention, col. 53, in particular.  
An example of the first ISV (SEQ ID NO: 50) essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 complementarity determining regions (CDR1 to CDR3, respectively), in which SEQ ID NO: 181 is CDR1, SEQ ID NO: 192 is CDR2 and SEQ ID NO: 218 is CDR3, see sequence alignment below:
US-15-573-288-50

  Query Match             83.8%;  Score 130.7;  DB 3;  Length 117;
  Best Local Similarity   34.6%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 GDVHKINFLG--------------HISIGDQTD--------------------------- 19
              ||||||||||              |||||||||                           
Db         26 GDVHKINFLGWYRQAPGKEREKVAHISIGDQTDYADSAKGRFTISRDESKNMVYLQMNSL 85

Qy         20 ------------FSRIYPYDY 28
                          |||||||||
Db         86 KPEDTAVYFCRAFSRIYPYDY 106


However, Stortelers teaches ISV that specifically binds CD123 essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 complementarity determining regions (CDR1 to CDR3, respectively), in which SEQ ID NO: 16 is CDR1, SEQ ID NO: 18 is CDR2 and SEQ ID NO: 23 is CDR3 for treating cancer, see sequence alignment below:
  Query Match             87.2%;  Score 171.7;  DB 22;  Length 125;
  Best Local Similarity   40.4%;  
  Matches   36;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 GRTFSSYVMG--------------AIYWSNGKTQ-------------------------- 20
              ||||||||||              ||||||||||                          
Db         26 GRTFSSYVMGWFRQAPGKEREFVAAIYWSNGKTQYTDSVKGRFTISGDNAKNTVYLQMNS 85

Qy         21 -------------DKDETGFRTLPIAYDY 36
                           ||||||||||||||||
Db         86 LNPEDTAVYYCVADKDETGFRTLPIAYDY 114


It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to make a polypeptide that redirect T cells for killing CD123 expressing cancer cell, just like that of Roobrouck, which binds to TCR and tumor antigen CD123 as taught by Stortelers to arrive at the claimed invention with a reasonable expectation of success, i.e., targeting T cell to cancer cell expressing CD123. 
The person of ordinary skill in the art would have found it obvious to substitute Broobrouck’s ISV that binds to CD123 expressing tumor cell for Stortelers’ ISV that binds to human CD123 because Stortelers teaches human acute myelogenous leukemia (AML) and leukemic stem cells (LSC) preferentially expressed CD123 (see p. 7, line 4-5) and nanobodies (VHH) that bind to CD123 with high affinity can be used for treatment of various disease including cancer, see p. 42. 

Therefore, the technical feature that links the groups is not special, as it does not make a contribution over the prior art and unity of invention is lacking in the instant case.
Accordingly, Groups I-II are not so linked as to form a single general inventive concept and the restriction requirement is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.  a particular ISV that specifically binds TCR identifiable in claim 8 wherein the ISV comprises the particular combination of SEQ ID NO: for CDRs 1 through 3 for ISV that binds T cell receptor (TCR) identifiable in claims 1, 3, 7,
B.  two particular ISV that specifically bind CD123 identifiable in claims 15, 21, 23, 39, 53 wherein the ISV comprises a particular combination of SEQ ID NO: for CDRs 1 through 3 for ISV that binds CD123 identifiable in claim 1, 10, 14, 
C.  a particular polypeptide identifiable by SEQ ID NO in claim 27.

If Group I is elected, Applicant is required to elect:
A.  a particular ISV that specifically binds TCR identifiable in claim 8 wherein the ISV comprises the particular combination of SEQ ID NO: for CDRs 1 through 3 for ISV that binds T cell receptor (TCR) identifiable in claims 1, 3, 7,

C.  a particular polypeptide identifiable by SEQ ID NO in claim 27.

If Group II is elected, Applicant is required to elect a particular polynucleotide encoding a polypeptide that direct T cells for killing of CD123 expressing cells:
A. a particular immunoglobulin single variable domain (ISV) comprises the particular combination of SEQ ID NO: for CDRs 1 through 3 that binds T cell receptor (TCR) identifiable in claim 1 and 
B. a particular immunoglobulin single variable domain (ISV) comprises the particular combination of SEQ ID NO: for CDRs 1 through 3 that binds CD123 identifiable in claim 1.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 39, 53, 68, 81, 84, 85 and 86. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644